DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                REQUIREMENT FOR UNITY OF INVENTION
2.   As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, 14-17, drawn to thermally expandable microspheres.
Group II, claim(s) 9-12, drawn to a process for manufacturing of the microspheres.
Group III, claim(s) 13, drawn to expanded microspheres.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of thermally expandable microspheres comprising a thermoplastic polymer shell encapsulating a blowing agent, wherein the shell comprises a homopolymer or a copolymer of lactone of formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 7,956,096 and US 2014/0037837. Thus, US 7,956,096 discloses thermally expandable thermoplastic microspheres comprising a polymer shell made of ethylenically unsaturated monomers encapsulating a propellant; the propellant comprises isobutane, n-butane or neopentane (col. 2, lines 1-10, Abstract).
Though US 7,956,096 does not explicitly recite the  ethylenically unsaturated monomers including those having formula (1) of instant claim 1, i.e. α-methylene butyrolactone, α-methylene valerolactone, US 2014/0037837 discloses bio-renewable vinyl beads produced by suspension polymerization of olefinically unsaturated monomers using a free-radical initiator, wherein at least 20%wt, or at least 70%wt  of olefinically unsaturated monomers is derived from at least one bio-renewable olefinically unsaturated monomer (Abstract, [0012], [0028]); the specific olefinically unsaturated bio-renewable monomers include  α-methylene butyrolactone, α-methylene valerolactone and/or α-methylene γ-alkyl butyrolactone ([0033]). Other olefinically unsaturated monomers include (meth)acrylates, vinyl esters ([0022]-[0027]), acrylic acid ([0037], [0038]). US 2014/0037837 further teaches that in view of concerns about depletion of fossil fuel resources or increase in carbon dioxide in air that poses a global –scale environmental problem, methods for producing polymers from biomass resources that are renewable, have become of great importance ([0002]).
, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of US 7,956,096 and US 2014/0037837, and to include, at least partially, or obvious to try to include, at least partially, the α-methylene lactone monomers, specifically α-methylene γ- butyrolactone or α-methylene valerolactone as the ethylenically unsaturated monomer in the monomer mixture used for making the shell of the thermally expandable microspheres of US 7,956,096, as taught by  US 2014/0037837, since such monomers are bio-renewable and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

3.   During a telephone conversation with Michael E. McKee on June 30, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8, 14-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, which is dependent on claim 8, recites the lactone being present in the polymer in an amount of 50%wt or less. However, claim 8 recites the lactone being present in the polymer in an amount of 70-100%wt. Therefore, it is not clear how the lactone can be present in the polymer simultaneously in amount of 70-100%wt and 50%wt or less. For the purposes of the prosecution, instant claim 17 is considered as being dependent on claim 1.



Claim Objections
5.  Claims 1-3, 5, 6 are objected to because of the following:   claims 1-3, 5 and 6 recite a Markush-type listing of comonomers. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (see MPEP 2173.05(h)).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 1-7, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Nordin et al (US 7,956,096) in view of Overbeek et al (US 2014/0037837) and Brandenburg (US 2003/0171522).

7. Nordin et al discloses thermally expandable thermoplastic microspheres comprising a polymer shell made of ethylenically unsaturated monomers encapsulating a propellant; the propellant comprises isobutane, n-butane or neopentane (col. 2, lines 1-10, Abstract, as to instant claims 7, 16).


The polymer shell comprises 0-10%wt of styrene (col. 3, lines 28-33), and thereby can be free from styrene (as to instant claims 4, 15).

9.  The microspheres are obtained by suspension polymerization of the mixture of comonomers in the presence of the propellant and polymerization initiator  (col. 4, lines 56-col. 5, line 62).

10. Nordin et al teaches that other ethylenically unsaturated monomers can be present in the polymer shell (col. 3, lines 22-28).
Nordin et al does not explicitly recite the additional ethylenically unsaturated monomers including those having formula (1) of instant claim 1, i.e. α-methylene butyrolactone, α-methylene valerolactone.

11.  However, 
1) Overbeek et al discloses bio-renewable vinyl beads produced by suspension polymerization of olefinically unsaturated monomers using a free-radical initiator, wherein at least 20%wt, or at least 70%wt  of olefinically unsaturated monomers is derived from at least one bio-renewable olefinically unsaturated monomer (Abstract, [0012], [0028]); the specific olefinically unsaturated bio-renewable monomers include  α-methylene butyrolactone, α-methylene valerolactone and/or α-methylene γ-alkyl 
Overbeek et al further teaches that in view of concerns about depletion of fossil fuel resources or increase in carbon dioxide in air that poses a global –scale environmental problem, methods for producing polymers from biomass resources that are renewable, have become of great importance ([0002]).
2) Brandenburg discloses an acrylic copolymer comprising α-methylene lactone monomers, specifically α-methylene γ- butyrolactone (MBL) (Abstract), in amount of up to 100%wt ([0072]), used as a shell in a core-shell particles ([0057]-0058]) and further used as foams ([0012]).

12.  Since α-methylene lactone monomers, specifically α-methylene γ- butyrolactone, are i) ethylenically unsaturated monomers as required by Nordin et al, ii) copolymerizable with (meth)acrylates and dienes, iii) are bio-renewable and iv) are used in foam applications, as taught by Overbeek et al and Brandenburg, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Nordin et al, Overbeek et al and Brandenburg, and to include, at least partially, or obvious to try to include, at least partially, the α-methylene lactone monomers, specifically α-methylene γ- butyrolactone or α-methylene valerolactone (as to instant claims 1-3, 14) as the ethylenically unsaturated monomer in the monomer mixture used for making the shell of the thermally expandable microspheres of Nordin et al, as taught by  Overbeek et al and Brandenburg , since such monomers are bio-renewable and since it would have been obvious to choose material based on its suitability. Case KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
14.  Claims 1-8, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Kron et al (US 2006/0000569) in view of Overbeek et al (US 2014/0037837) and Brandenburg (US 2003/0171522).

15. Kron et al discloses thermally expandable thermoplastic microspheres comprising a thermoplastic polymer shell made of ethylenically unsaturated monomers and  a propellant entrapped therein (Abstract); the propellant comprises isobutane, n-butane or neopentane ([0035], as to instant claims 7, 16).

16. The thermoplastic polymer shell is made of a homo- or copolymer obtained by polymerizing ethylenically unsaturated monomers ([0028]); the ethylenically unsaturated 
The polymer shell may comprise styrene ([0028]). Since the styrene is specified as being the monomer that can be used, therefore, it appears to be optional, and thereby the shell polymer can be free from styrene (as to instant claims 4, 15).

17.  The microspheres are obtained by polymerization of the mixture of comonomers in the presence of the propellant and polymerization initiator  ([0039]-[0042]).

18. Kron et al does not recite the monomer mixture used for making the polymer shell of the microcapsules further comprising ethylenically unsaturated monomers having formula (1) of instant claim 1, i.e. α-methylene butyrolactone, α-methylene valerolactone.

19.  However, 
1) Overbeek et al discloses bio-renewable vinyl beads produced by suspension polymerization of olefinically unsaturated monomers using a free-radical initiator, wherein at least 20%wt, or at least 70%wt  of olefinically unsaturated monomers is derived from at least one bio-renewable olefinically unsaturated monomer (Abstract, [0012], [0028]); the specific olefinically unsaturated bio-renewable monomers include  α-methylene butyrolactone, α-methylene valerolactone and/or α-methylene γ-alkyl butyrolactone ([0033]). Other olefinically unsaturated monomers include (meth)acrylates, vinyl esters ([0022]-[0027]), acrylic acid ([0037], [0038]).
Overbeek et al further teaches that in view of concerns about depletion of fossil fuel resources or increase in carbon dioxide in air that poses a global –scale environmental problem, methods for producing polymers from biomass resources that are renewable, have become of great importance ([0002]).
2) Brandenburg discloses an acrylic copolymer comprising α-methylene lactone monomers, specifically α-methylene γ- butyrolactone (MBL) (Abstract), in amount of up to 100%wt ([0072]), used as a shell in a core-shell particles ([0057]-0058]) and further used as foams ([0012]).

20.  Since α-methylene lactone monomers, specifically α-methylene γ- butyrolactone, are i) ethylenically unsaturated monomers as required by Kron et al, ii) copolymerizable with (meth)acrylates and dienes, iii) are bio-renewable and iv) are used in foam applications, as taught by Overbeek et al and Brandenburg, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Kron et al, Overbeek et al and Brandenburg, and to include, at least partially, or obvious to try to include, at least partially, the α-methylene lactone monomers, specifically α-methylene γ- butyrolactone or α-methylene valerolactone (as to instant claims 1-3, 14) as the ethylenically unsaturated monomers in the monomer mixture used for making the shell of the thermally expandable/foamable microspheres of Kron et al, as taught by  Overbeek et al and Brandenburg , since such monomers are bio-renewable and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Overbeek et al, in the monomer mixture used for forming the shell of the thermally expandable microspheres, so to produce said microspheres having a desired combination of properties, including expansion properties, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


22.     Claims 1-7, 14-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-7, 12-13 of a copending application 16/758,637 (published US 2020/0347197). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.


 23.  The copending application 16/758,637 claims 
thermally expandable microspheres comprising a thermoplastic polymer shell encapsulating a blowing agent, wherein the thermoplastic polymer shell comprises a copolymer of an itaconate dialkylester and at least one aliphatic or aromatic mono-ethylenically unsaturated comonomer, 
wherein the copolymer includes less than 10 wt.% of vinyl aromatic comonomers or is free of the vinyl aromatic comonomers;
wherein the at least one aliphatic or aromatic mono-ethylenically unsaturated comonomer is selected from unsaturated lactones, acrylonitrile, methacrylonitrile, methyl methacrylate, vinylidene chloride, methyl acrylate, (meth)acrylic acids and (meth)acrylamide; the unsaturated lactone is selected from the group consisting of α-methylene-γ-valerolactone (MVL), methyl- α-methylene-γ-butyrolactone (MMBL) and α-methylene-γ-butyrolactone (MBL).  
The blowing agent is a hydrocarbon selected from n-butane, isobutane n-pentane, isopentane, cyclopentane, neopentane, hexane, isohexane, neo-hexane, cyclohexane, 

24. Thus, the limitations claimed in instant invention are obvious variants of the limitations claimed in the application 16/758,637.
       
25.    Claims 1-7, 14-16 are directed to an invention not patentably distinct from claims 1, 3-7, 12-13 of a copending application 16/758,637 (published US 2020/0347197).
Specifically, see the discussion in paragraphs 23-24 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The copending application 16/758,637, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,388,036 and US 8,846,817 are related to (co)polymers comprising α-methylene-lactone comonomers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/IRINA KRYLOVA/           Primary Examiner, Art Unit 1764